Appeal from an order granting respondent’s motion to consolidate an action to recover money loaned pending in the Supreme Court, New York County (Action No. 2) with an action for an accounting and for other relief pending in the Supreme Court, Nassau County (Action No. 1). In its affidavit in opposition to the motion appellant agreed that the issues in the actions might be tried simultaneously but contended that such consolidation should obtain in New York County, where a motion for such consolidation was then pending. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Beldoek, Ughetta, Kleinfeld and Christ, JJ., concur.